Citation Nr: 0329053	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-11 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a waiver of recovery of Department of Veterans 
Affairs loan guarantee indebtedness, in the amount of 
$12,067.45, plus interest.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Committee on Waivers 
and Compromises of the St. Petersburg, Florida, VA Regional 
Office (RO).


FINDINGS OF FACT

1.	In October 1986, the appellant acquired a loan 
guaranteed, in part, by VA, for the purchase of a home 
in the State of Florida.

2.	A notice of default was issued in December 1995.  The 
default began in the month of October 1995.

3.	The property was sold for an amount less than the 
outstanding principal, interest and foreclosure costs, 
and the resulting deficiency were charged to the 
appellant.  Attempts at mitigation of the debt had been 
unsuccessful.

4.	The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the 
veteran.

5.	The veteran was at fault in the creation of the 
indebtedness at issue.

6.	The veteran's income, with consideration of the costs of 
life's basic necessities, is sufficient to permit 
repayment of the loan guaranty indebtedness in the 
amount of $12,067.45 without resulting in undue 
hardship.  

7.	Collection of the instant indebtedness would not defeat 
the purpose for which the loan guaranty program is 
intended.
CONCLUSIONS OF LAW

1.	A valid VA loan guaranty indebtedness in the amount of 
$12,067.45 was created, as there was a loss after the 
veteran's default of the property that constituted the 
security for the VA guaranteed loan.  38 U.S.C.A. §§ 
3732, 5302 (West 2002); 38 C.F.R. §§ 1.964(a), 36.4320, 
36.4323 (2002).

2.	Recovery of the loan guaranty indebtedness in the amount 
of $12,067.45 would not be against the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.964(a)(2)(3), 1.965(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty-to-assist 
provisions of the VCAA do not apply to claims for waiver of 
recovery of overpayments.  Barger v. Principi, 16 Vet. App. 
132 (2002).  Nevertheless, the Board feels compelled to point 
out that the record reflects that the veteran and his 
representative were provided with a copy of the appealed 
March 1999 decision, and were provided a Statement of the 
Case dated March 2000, and Supplemental Statement of the Case 
dated June 2003, as well as a Board remand dated April 2001.  
These documents provided notification of the information and 
evidence necessary to substantiate this claim.  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  Thus, as 
all relevant evidence has been obtained, the Board can 
proceed.  See Quartucccio v. Principi, 16 Vet. App. 183 
(2002).


Facts

Review of the evidence of record indicates that the appellant 
took out a mortgage from a private mortgage company in 
October 1986.  This loan was covered by the VA loan guaranty 
program as evidenced by the appellant's signed application.  
On December 14, 1995, the lender reported the loan to be in 
default for the month of October 1995, and subsequent 
installments.  The reason given by the veteran for the 
default was that the veteran deeded the property to a cousin 
in an effort to sell, and the cousin reneged on the 
agreement.  The lender also reported in the Notice of 
Default, filed December 14, 1995, that the veteran reported 
that the reason for the default was that the veteran reported 
that he lost his wife's income and could no longer afford the 
home.  The parties had apparently divorced.

A February 1996 letter from the veteran indicates that he was 
requesting a deed in lieu of foreclosure, as he could not 
afford the home after losing his wife's income.  The veteran 
reported that he had tried to give the property away without 
success, and that selling through a realtor would be too 
expensive.  A February 1996 letter requested further 
information from the veteran.  The VA apparently determined 
that a voluntary conveyance was not in its best interests.  A 
liquidation appraisal conducted in April 1996 indicated that 
the home had not been listed for sale in the last 12 months.

A foreclosure complaint was filed in state court in December 
1995.  The foreclosure sale took place in June 1996.  
Thereafter, VA took title to the property and a claim was 
paid by VA under its guarantee.  A claim was paid resulting 
in an indebtedness of $14,042.45.  Subsequently, a complete 
analysis after the sale of the property was conducted 
reflected that the veteran was entitled to a $1,975.00 credit 
to the indebtedness because proceeds exceeded total costs.  
This credit reduced the indebtedness to $12,067.45.

A financial status report (FSR) received September 1998 
indicated that the veteran had a monthly net income of 
$895.60, with monthly net expenses of approximately $1551.00, 
leaving a deficit of approximately $655.40.  A large portion 
of the veteran's expenses at that time were amounts due on 
installment debts.

A partial financial status report received in October 1999 
listed cash in the bank of $700, one automobile, a 1994 Buick 
Century, valued at $4,500, owned, mobile home valued at 
$34,500 owned, and various installment debts of $28,351.58 
owed, with $913.36 owed monthly.  These debts included 
$203.96 monthly for a car, $265.15 for a house payment, 
purchased March 1998, and $175.00 due monthly on two credit 
cards.  The veteran at that time requested a waiver due to a 
reduction in his income, and poor health.  The veteran 
proposed that the amount be halved and that he be given time 
to repay the debt.

Another FSR dated May 2001, is also of record.  It indicates 
the veteran reported a total monthly net income of $1508.04, 
and a total monthly expenditure of $1513.03, resulting in a 
positive monthly balance of $5.19.  Monthly expenditures 
included rent payment of $328.74, food of $250, utilities of 
$200, house payment of $203.56, insurance prescription copay 
of $100, and other installment debts totalling $683.56.  
Assets were listed as $293.57 in the bank, and a $16,000 
modular home.  Monthly debts included $265.60 for a modular 
house, $230.37 for a car lease, $105 for credit card debt, 
and $83 for Sears debt.  The Board notes that these figures 
do not add up correctly.  The Board also notes that the 
veteran lists separate payments of $328.74 for mortgage 
payment, $203.56 for house payment, and $265.60 for a modular 
home payment.

A FSR dated July 2001, is also of record.  It appears to 
indicate that the veteran has a monthly income of $1233.43, 
and total monthly expenses of $1356.79, leaving a negative 
balance of $123.36.  Monthly expenses include mortgage 
payment of $328.74, food costs of $70, utilities of $110.00, 
phone bill of $22.89, water bill of $42.96, home owner's 
insurance of $26, and car insurance of $49.41, with another 
approximate $706.79 of monthly installment debts.  Assets 
were listed as $197.28 cash on hand, and $30,000 for a 
modular home.  Specific monthly debt payments included 
$265.15 for a mobile home, $230.37 for a car lease, $68 for 
debts to Sears, 122.87 for credit card debt, and $20 for a 
Citgo gas card.  Also noted are bills submitted by the 
veteran in support of these figures, including an bill from 
Prudential insurance company, that appears to show that the 
veteran is being insured under two different 2000 Hyundai 
Elantra GL cars.




Analysis
 				
The Board now turns to the question of whether waiver of 
recovery of the instant loan guaranty indebtedness is 
warranted.

The provisions of 38 U.S.C.A. § 5302(c) (West 2002), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2002), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith "if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (2002).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad faith," 
or "lack of good faith," the request for waiver will be 
evaluated pursuant to the principles of equity and good 
conscience found in 38 C.F.R. § 1.965(a) (2002).  In applying 
the "equity and good conscience" standard to a case, the 
factors to be considered by the adjudicator are: (1) whether 
actions of the debtor contributed to the creation of the 
debt, (2) whether collection would deprive the debtor or the 
debtor's family of basic necessities, (3) whether recovery of 
the debt would nullify the objective for which benefits were 
intended, (4) whether failure to make restitution would 
result in unfair gain to the debtor, and (5) whether the 
debtor has changed position to his detriment due to his 
reliance upon the receipt of VA benefits.  Additionally, the 
adjudicator must conduct a "balancing of the faults," 
weighing the fault of the debtor against any fault 
attributable to VA. 38 C.F.R. § 1.965(a) (2002).

The applicable regulations also provide that any loan 
guaranty indebtedness of a veteran shall be waived only when 
the following factors are determined to exist: (1) following 
default there was a loss of the property which constituted 
security for the loan guaranteed, insured or made under 
Chapter 37 of Title 38 of the United States Code; (2) there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and (3) collection of such indebtedness 
would be against equity and good conscience.  38 C.F.R. § 
1.964 (2002); 38 U.S.C.A. § 5302(b) (West 2002).

In this case, the Committee on Waivers and Compromises (COWC) 
found the veteran to be free from fraud, misrepresentation, 
or bad faith.  The Board must render an independent 
determination in this regard.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  Since there appears to be no 
indication of an intent to deceive or to seek unfair 
advantage by the veteran in the creation of the indebtedness, 
the Board concurs with the COWC and finds no legal bar to the 
benefit now sought is present.  In addition, there clearly 
existed a loss of the property, after default, which 
constituted security for the loan.

Thus, the question for Board consideration is whether 
recovery of the indebtedness at issue would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965.  In the evaluation of 
whether equity and good conscience necessitate a favorable 
waiver decision, the Board must consider all of the 
specifically enumerated elements applicable to a particular 
case.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

As previously noted, the indebtedness at issue resulted 
solely from the appellant's failure to meet his monthly 
mortgage obligations.  While VA guaranteed a portion of the 
loan, the property was the appellant's responsibility, and he 
was in the position to exercise control over the property.  
The default on the subject property was thus due to actions 
taken, or not taken, by the veteran.  The record does not 
indicate that the veteran made substantial attempts to 
successfully sell the encumbered property prior to default or 
to otherwise cure the defect.  Although the veteran indicated 
that he was attempting to deed the property to his cousin, 
that did not occur, and the veteran made no subsequent 
attempt to sell his house.  As noted above, an April 1996 
liquidation report indicated that the home had not been 
listed for sale in the last 12 months.  As such, the veteran 
was clearly at fault in the creation of the indebtedness.  
There is no evidence of any VA fault in this case.

With respect to possible financial hardship, the Board has 
reviewed the financial status information submitted by the 
veteran.  The latest income and expense information of record 
is shown on a Financial Status Report submitted in July 2001.  
At that time the veteran's reported net monthly income 
totalled $1233.43.  He reported monthly expenses totalling 
$1356.79.  The Board notes that this is a substantial drop 
from income reported May 2001, just two months earlier.  A 
significant portion of the expenditures listed by the veteran 
were payments on installment contracts and other debts of a 
personal nature.  In particular, the Board notes payments due 
to Sears of $68 monthly, and two credit card debts of $122.87 
and $20 monthly. 

The Board expects that the appellant would afford his VA debt 
at least the same consideration as other debts.  When just 
these Sears and credit card monthly installment debts are 
excluded from his reported monthly expenses, his monthly 
income exceeds the remaining expenses by approximately 
$87.51.  This positive balance does not even take into 
consideration the veteran's monthly car installment debt, or 
any of his other reported fixed monthly expenses.

Finally, the veteran has not submitted any further financial 
status information showing any material change affecting his 
ability to repay the indebtedness.  Such evidence compels the 
conclusion that collection of the indebtedness at issue would 
not deprive the veteran of life's basic necessities.

Waiver would result in unjust enrichment to the veteran, who 
did not meet his financial obligations to VA, and would 
constitute a government assumption of the consequences 
flowing from the veteran's decision to default on his home 
loan indebtedness.  Collection of the indebtedness would not 
defeat the purposes of an existing benefit.  The VA home loan 
guaranty program is dependent upon veterans meeting their 
obligations.  Further, there is no indication that the 
veteran changed his position to his detriment in reliance 
upon the VA loan guaranty program.

Based on the record in this case, the Board is not persuaded 
that it would be against the principles of equity and good 
conscience to require that the veteran repay the loan 
guaranty indebtedness in the amount of $12,067.45.  The end 
result is not unduly favorable or adverse to either the 
Government or the veteran and the evidence in this case is 
not so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. § 5107 (West 2002).


ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
amount of $12,067.45, plus interest, which was properly 
created, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



